Citation Nr: 0904543	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The Veteran had active military service from May 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

By a February 2006 report, a VA examiner opined that the 
Veteran had hearing loss that was not caused by or a result 
of his military noise exposure.  Nevertheless, the examiner 
also opinion that the Veteran's tinnitus was at least as 
likely as not related to military noise exposure.  Curiously, 
the examiner also indicated that the Veteran's tinnitus was 
probably related to his hearing loss.  

What the examiner meant by her conclusions that tinnitus was 
related to hearing loss and likely due to military noise 
exposure, but that hearing loss was not related to military 
noise exposure is not clear.  The confusion is compounded by 
the RO's actions in response to this opinion.  The RO denied 
service connection for "HEARING LOSS," but awarded service 
connection for "TINNITUS ASSOCIATED WITH HEARING LOSS."  
Whether the RO meant to award service connection for hearing 
loss in conjunction with tinnitus is not clear, but it does 
not seem likely because the RO prepared a statement of the 
case describing its denial of service connection for hearing 
loss on the very same day that it awarded service connection 
for tinnitus associated with hearing loss.  

In order to better understand what the RO did, as well as the 
VA examiner's opinion regarding service-connected tinnitus 
and its relationship to hearing loss, or the relationship of 
hearing loss to tinnitus, a remand is required.

Accordingly, this case is REMANDED to the agency of original 
jurisdiction for the following actions:

1.  The Veteran should be informed of his 
right to supplement the record on appeal.  
The AOJ should assist him in obtaining 
any records pertinent to his claim of 
service connection that he might 
identify.

2.  Thereafter, the examiner who 
conducted the February 2006 evaluation 
should be asked to explain her opinion 
with respect to any relationship between 
hearing loss and tinnitus and military 
service.  (As noted above, the examiner 
indicated in her earlier report that 
hearing loss was not due to military 
noise exposure, but that tinnitus, which 
was probably related to hearing loss, was 
related to military noise exposure.  The 
explanation should include reasons for 
such a conclusion, including why hearing 
loss is not related to noise exposure if 
tinnitus, which is related to hearing 
loss, was.)  The examiner should also be 
asked to comment on the Veteran's service 
records, which show increased thresholds 
at 4000 Hertz at a July 1966 pre-
induction examination, and which appear 
to show no similar increase at an April 
1969 pre-separation examination.  If 
another examination of the Veteran is 
required to address these questions, or 
the February 2006 examiner is no longer 
available, another examination of the 
Veteran should be scheduled.  

3.  The AOJ should ensure that the 
examiner's report complies with the 
above-noted instructions.  The AOJ should 
re-adjudicate the service connection 
claim, and in so doing, clarify whether 
it intended to grant service connection 
for hearing loss in its May 2006 decision 
when it granted service connection for 
"TINNITUS ASSOCIATED WITH HEARING 
LOSS."  If the claim remains denied, a 
supplemental statement of the case should 
be issued and the Veteran should be given 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




